IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                  No. 01-20074
                                Summary Calendar



                          UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                     versus

                         MIGUEL ANTONIO RUIZ-LOPEZ,

                                                 Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                          USDC No. H-00-CR-565-1
                           --------------------
                             September 5, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Miguel

Antonio Ruiz-Lopez (Ruiz) has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).     Ruiz has received a copy of counsel’s motion and brief.

Ruiz,    who   pleaded    guilty   to    violating   8   U.S.C.   §   1326,   has

responded      to   counsel’s   motion    challenging    his   conviction     and

sentence on several grounds.

     Our independent review of the brief, Ruiz’s response, and the

record discloses no nonfrivolous issue for appeal.                Accordingly,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20074
                                 -2-

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.